
	
		II
		112th CONGRESS
		1st Session
		S. 1312
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To strengthen and improve monitoring in the fisheries
		  across the United States and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Asset Forfeiture Responsibility
			 Act of 2011.
		2.PurposeThe purpose of this Act is to strengthen and
			 improve monitoring in the fisheries across the United States.
		3.Fisheries
			 Investment Fund
			(a)EstablishmentThere
			 is established in the general fund of the Treasury a separate account, which
			 shall be known as the Fisheries Investment Fund.
			(b)Source of
			 funds
				(1)In
			 generalAll sums received by the United States as fines,
			 penalties, and forfeitures of property for violations of any provision of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.) or any other marine resource law enforced by the Secretary of Commerce
			 shall be deposited into the Fisheries Investment Fund.
				(2)Availability of
			 fundsFees deposited in the Fisheries Investment Fund State shall
			 remain available until expended.
				(c)Use of
			 fundsFees deposited in the Fisheries Investment Fund shall be
			 used—
				(1)subject to
			 subsection (d), to reimburse reasonable attorneys' fees to a covered person;
			 and
				(2)to
			 conduct—
					(A)the audit
			 required by subsection (e);
					(B)enforcement
			 activities as described in section 311(e)(1) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861(e)(1)), as amended by section
			 5; and
					(C)monitoring
			 activities as described in subsection (l) of section 305 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(l)),
			 as added by section 4.
					(d)Reimbursement
			 of attorneys' fees
				(1)Authority to
			 provide reimbursementDuring fiscal years 2012 and 2013, the
			 Secretary of Commerce may reimburse the reasonable attorneys' fees of a covered
			 person pursuant to subsection (c)(1).
				(2)ApplicationA
			 covered person seeking reimbursement under paragraph (1) shall submit to the
			 Secretary an application for such reimbursement no more than 60 days after the
			 date the Secretary directs a fisheries enforcement penalty be remitted to the
			 covered person.
				(3)DefinitionsIn
			 this section:
					(A)Covered
			 personThe term covered person means any
			 person—
						(i)that the
			 Secretary of Commerce has directed be remitted a fisheries enforcement penalty
			 at the recommendation of the report of Special Master Swartwood; or
						(ii)that—
							(I)submitted a
			 complaint to the Special Master prior to May 7, 2011, seeking remittance of a
			 fisheries enforcement penalty; and
							(II)the Secretary
			 directs to receive such remittance or a portion of such remittance.
							(B)Reasonable
			 attorneys' feesThe term reasonable attorneys' fees
			 means attorneys' fees expended by a covered person—
						(i)seeking
			 remittance of a fisheries enforcement penalty that the Secretary of Commerce
			 directs be remitted to the covered person;
						(ii)that were
			 incurred by the covered person prior to the date that is 60 days after such
			 fisheries enforcement penalty was directed by the Secretary to be remitted to
			 the covered person; and
						(iii)that the
			 Secretary determines are reasonable.
						(e)AuditFor
			 each of the fiscal years 2012, 2013, and 2014, the Secretary of Commerce or the
			 Secretary of the Treasury shall—
				(1)prepare an annual
			 audit plan for the Fisheries Investment Fund;
				(2)submit each such
			 audit plan to the Inspector General of the Department of Commerce or the
			 Inspector General of the Department of the Treasury, as appropriate;
				(3)carry out the
			 audit; and
				(4)submit the final
			 audit results to the Inspector General of the Department of Commerce or the
			 Inspector General of the Department of the Treasury, as appropriate, upon
			 completion.
				(f)Authorization
			 of appropriations
				(1)In
			 generalThere is authorized to be appropriated to Secretary of
			 Commerce from the Fisheries Investment Fund for each fiscal year beginning with
			 fiscal year 2012—
					(A)for the
			 reimbursement of reasonable attorneys' fees pursuant to subsection (d), the
			 amount necessary to provide such reimbursement;
					(B)for an audit
			 required by subsection (e), the amount necessary to conduct such audit;
					(C)for enforcement
			 activities described in section 311(e)(1) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861(e)(1)), as amended by section
			 5, an amount that is not more than 33 percent of the total remaining amount in
			 the Fund; and
					(D)for monitoring
			 activities described in subsection (l) of section 305 of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1855), as added by section
			 4, the total remaining amount in the Fund less any amount appropriated pursuant
			 to the authorization in subparagraph (C).
					(2)Total remaining
			 amount in the FundIn this subsection, the term total
			 remaining amount in the Fund means the following:
					(A)For fiscal years
			 2012, the amount received by the United States in fiscal year 2011 as fines,
			 penalties, and forfeitures of property for violations of any provision of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.) or any other marine resource law enforced by the Secretary of Commerce
			 less—
						(i)the
			 amount necessary to provide reimbursement pursuant to paragraph (1)(A) for
			 fiscal year 2012; and
						(ii)the amount
			 necessary to conduct an audit pursuant to paragraph (1)(B) for fiscal year
			 2012.
						(B)For a fiscal year
			 after 2012, the amount deposited in the Fisheries Investment Fund for the prior
			 fiscal year less—
						(i)the
			 amount necessary to provide reimbursement pursuant to paragraph (1)(A) for the
			 current fiscal year; and
						(ii)the amount
			 necessary to conduct an audit pursuant to paragraph (1)(B) for the current
			 fiscal year.
						4.Use of funds for
			 monitoringSection 305 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855) is
			 amended by adding at the end the following new subsection:
			
				(l)Monitoring
				activities
					(1)In
				generalThe Secretary may pay from sums appropriated to the
				Secretary for monitoring activities from the Fisheries Investment Fund
				established under section 3(a) of the Asset
				Forfeiture Responsibility Act of 2011 monitoring activities
				selected by the Councils, including, in order of priority—
						(A)at-sea observers
				and shoreside monitoring;
						(B)preparing fishery
				impact statements, as described in section 303(a)(9); and
						(C)other priorities
				established by a Council as necessary to rebuild or maintain sustainable
				fisheries, ensure healthy ecosystems, and maintain fishing communities.
						(2)Allocation of
				funds among CouncilsFor each fiscal year, the sums appropriated
				to the Secretary for monitoring activities from the Fisheries Investment Fund
				established under section 3(a) of the Asset
				Forfeiture Responsibility Act of 2011 and used to carry out
				monitoring activities under paragraph (1) shall be allocated among the Councils
				so that the proportion of such sums that a Council receives is equal to the
				proportion of the sums deposited in such Fund from violations occurring in the
				area over which that Council exercises fishery management
				jurisdiction.
					.
		5.Use of funds for
			 enforcement
			(a)In
			 generalSection 311(e) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(e)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by amendment the
			 material preceding subparagraph (A) to read as follows:
						
							(1)The Secretary may
				pay from sums appropriated to the Secretary for enforcement activities from the
				Fisheries Investment Fund established under section 3(a) of the
				Asset Forfeiture Responsibility Act of
				2011—
							;
				and
					(B)by striking
			 subparagraph (C); and
					(2)in paragraph (2),
			 by moving such paragraph two ems to the left.
				(b)Conforming
			 amendmentSection 311(f) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861(f)) is amended by striking
			 paragraph (4).
			6.Effective
			 dateThis Act and the
			 amendments made by this Act shall apply with respect to sums received on or
			 after the date of the enactment of this Act.
		
